      Case 7:16-cv-07490-CS-PED Document 29
                                         28 Filed 12/01/20
                                                  11/04/20 Page 1 of 33


                  ^.-,,^hW'-


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                   -X
                                                                                           (1,4-120
PAUL REMBERT,

                              Petitioner,
                                                                    REPORT AND
               -agamst-                                          RECOMMENDATION

ANTHONY J. ANNUCCI, Acting Commissioner,                         16 Civ. 7490 (CS) (FED)
New York Department of Corrections and
                                         No objections to this Report and Recommendation
Community Supervision,
                                         (the "R&R") have been received, and I therefore review
                                         it for clear error. Finding no error, clear or otherwise,
                     Respondent.
                                         I hereby adopt the R&R as the decision of the Court.
                                      -X
                                         The Petition is denied in its entirety. As Petitioner has
                                         not made a substantial showing of the denial of a
TO THE HONORABLE CATHY SEIBEL, United States District Judge:
                                         constitutional right and reasonable jurists would not
                                         find that conclusion debatable, no certificate of
                                         appealability will issue. The Clerk of Court is
                           I. INTRODUCTION respectfully directed to send a copy of this
                                         endorsement to Petitioner and to close the case.
       On September 12, 2012, a Westchester County jury convicted petitioner Paul Rembert


("petitioner" or "defendant") of the crimes of second degree burglary (N.Y. Penal Law §


140.25(2)), petit larceny (N.Y. Penal Law § 155.25) and fourth degree criminal mischief (N.Y.

Penal Law § 145.00(1)). He was sentenced on December 18, 2012 (as a second violent felony
                                                                                                   12/1/20
offender) to a determinate prison term often years followed by five years ofpost-release


supervision on the burglary conviction, and two definite one-ycar terms of incarceration on the


petit larceny and criminal mischief convictions.


       Presently before this Court is petitioner's pro se Petition for a Writ of Habeas Corpus




         At the time he filed this action, petitioner Paul Rembert was in the custody of the New
York State Department of Corrections and Community Supervision ("DOCCS") and
incarcerated at Greene Correctional Facility. The DOCCS inmate locator website
(nydoccslookup.doccs.ny.gov/, DIN 12-A-5754) indicates that petitioner was released to parole
supervision on December 9, 2019. Accordingly, Anthony J. Annucd, Acting Commissioner,
DOCCS, is substituted as respondent pursuant to Rule 25(c) of the Federal Rules of Civil
Procedure. The Clerk of the Court shall amend the caption to reflect the substitution.
      Case 7:16-cv-07490-CS-PED Document 29
                                         28 Filed 12/01/20
                                                  11/04/20 Page 2 of 33




pursuant to 28 U.S.C. § 2254. This petition is before me pursuant to an Order of Reference


dated November 21, 2016 (Dkt. #9). For the reasons set forth below, I respectfully recommend


that Your Honor deny the petition in its entirety.

                                       II. BACKGROUND3

A. Petitioner's Arrest


       On the morning of November 12, 2011, petitioner entered a residential cooperative


building located at 472 Gramatan Avenue in Mount Vernon, New York. All of the entrances to


the building were kept locked; visitors entered the front of the building using the

buzzer/intercom system. Petitioner entered the building as someone was exiting, and walked


downstairs into the basement. Video surveillance cameras had been installed in the basement.


One of the cameras showed petitioner using a screwdriver to enter a locked room in the


basement (elevator room #3). He took a dark suitcase from elevator room #3.


       Later that morning, the President of the Board of the Directors of the co-op (Paul


Donahue) was notified that two rooms in the basement had been broken into. Donahue went



         Although petitioner has been released, "a petition for habeas corpus relief does not
necessarily become moot when the petitioner is released from prison. Rather, the matter will
remain a live case or controversy if there remains 'some concrete and continuing injury' or
'collateral consequence1 resulting from the conviction." Jackson v. Annucci, No. 16 Civ. 1020,
2018 WL 2224988, at *3 (N.DXY. May 15, 2018) (quoting Spencer v. Kenrna, 523 U.S. 1, 7
(1998)). Here, petitioner is presently under a term of post-release supervision and, thus, is
suffering "continuous injury." See Hill v. Mance, 598 F. Supp.2d 371, 378 (W.D.N.Y. 2009).
Accordingly, the instant habeas Petition is not moot.


       Copies of all unpublished cases available only in electronic form cited herein have been
mailed to petitioner. See Lebron v. Sanders, 557 F.3d 76, 78 (2d Cir. 2009).

         Unless otherwise indicated, the information in this section is drawn from the instant
petition (Dkt. #1), respondent's Affidavit in Opposition to Petition for a Writ of Habeas Corpus
(Dkt. #6), respondent's Memorandum of Law and Exhibits (Dkt. #7) and petitioner s Reply
(Dkt.^13),

                                                 -2-
     Case 7:16-cv-07490-CS-PED Document 29
                                        28 Filed 12/01/20
                                                 11/04/20 Page 3 of 33




down to the basement and observed broken locks on the doors to the meeting room and elevator


room #3. He reviewed that morning's surveillance video from elevator room #3, which showed


petitioner breaking into the room and removing the suitcase. There was no surveillance camera


directed at the meeting room door. Donahue made a DVD copy of the surveillance footage and,


on November 14, he notified the Mount Vernon Police Department about the video. Donahue


was under the impression that the building superintendent had reported the burglary to the police

on November 12 , but the police had no incident report relating to the burglary. Donahue


arranged to meet with police officers the next day.


       On November 15, 2011, Donahue showed police officers the two doors with damaged


locks; the officers reviewed the video surveillance. One of the officers contacted the detective


division; two detectives responded to the location. Donahue took them down to the basement to


view the doors, and handed one of them the DVD of the video surveillance (which the detectives


later reviewed).

       At around noon the next day (November 16, 2011), the detectives saw petitioner walking


on Third Street, wearing sneakers that matched the ones in the surveillance video. H. 46.


Petitioner identified himself as Paul Rembert; the detectives had an outstanding arrest warrant


for petitioner (for unlawful imprisonment). H. 47. He was arrested and brought to the police


station. At the station, the detectives recovered a screwdriver from a knapsack inside a shopping


cart that petitioner was wheeling when he was arrested. H. 55. Petitioner was placed in an




         Donahue brought the officers to his apartment and played the DVD copy of the
surveillance video on his computer.

       5 Citations to "H. _" refer to pages from the transcript ofpretrial hearings, held August
27-28,2012.

                                                -3-
    Case 7:16-cv-07490-CS-PED Document 29
                                       28 Filed 12/01/20
                                                11/04/20 Page 4 of 33




interview room, read his Miranda rights and signed a form indicating he understood his rights


and wished to speak with the detectives. In a videotaped statement, petitioner acknowledged the


following: he entered the building looking for a place to sleep; he walked downstairs and saw a

door partially open; he used a stick to open the door; he took an empty suitcase from the room to


transport his clothes; he did not sleep in the building. After the interview, one of the detectives


took petitioner's black, red and white sneakers, which matched those worn by petitioner in the


surveillance video.


B. Indictment and Pretrial Proceedings


       Petitioner was indicted on February 6,2012. Exh.1. On or about March 19, 2012, he


moved inter alia to suppress admission of his videotaped statement. On May 17,2012,


petitioner moved to suppress the screwdriver. On August 28, 2012, following a pretrial hearing,


the court denied petitioner's motion to suppress his statement and granted his motion to suppress


the screwdriver. H. 90.


       The prosecution then sought leave to introduce into evidence several of petitioner s prior


convictions, to rebut his defense that he entered the building simply to find a warm place to


sleep. Specifically, the prosecution sought to introduce evidence related to six prior convictions


to establish petitioner's intent (relevant to the burglary charge). H. 90-105. Defense counsel


opposed, arguing that introduction of the "large number of prior incidents would confuse the



         Petitioner claimed he discarded the suitcase behind a certain supermarket the same day
he took it. Detectives searched that location but did not find the suitcase.

          Citations to "Exh. _" refer to exhibits attached to Respondent's Memorandum of Law
(Dkt. #7). Respondent has provided the court with a hard copy of the Memorandum of Law,
attached to which are individually tabbed Exhibits 1-17. Although Exhibits 1-17 arc accessible
on ECF, the ECF page numbers do not correspond to the tabulated exhibits. Citations to page
numbers following "Exh. _" refer to page numbers as they appear in the hard copy,

                                                 -4-
       Case 7:16-cv-07490-CS-PED Document 29
                                          28 Filed 12/01/20
                                                   11/04/20 Page 5 of 33




Jury and would be highly prejudicial (outweighing its probative value). H. 105. The court

limited the prosecution's use of petitioner's prior convictions, as follows:


                 I am going to grant certain aspects of the People's Venturdglia application
        negating an explanation why he is in the building in this case because he has
        established a pattern.
                 The defense here is that he went in just to find a place to sleep which was
        evidently his testimony before the grand jury, and it's veiy probatlve of the issue
        of his intent at the point he unlawfully enters.
                 With regard to the May 11 incident, the People are permitted to inquire
        solely to the extent that he is found at 16 East 4 Street by the super in the
        basement at 11 p.m. and he is convicted of the possession of burglar's tools and
        the tools that are found inside his jacket pocket, that's the limit on that.
                 On December 11 , 2004, he is found by a resident of 50 South Second
        Avenue with a piy bar to gain entry into the storage room, and that is the extent of
        the People s inquiry on the December II, 2004.
               That s the extent the People are permitted on their case in chief to elicit
        prior bad acts because it does negate an innocent explanation as to why he is in
        this building and what his intent is at the point of entry.

H. 108-10.9


C. Trial


        Following jury selection on September 6, 2012, the case proceeded to trial on September


7, 2012. During the direct testimony of one of the detective, defense counsel asked for a sidebar


at which the following exchange occurred:


               MS, WASSERMAN [defense counsel]: I would never say that there was
        any bad intent on Ms, I-Iochheiser's part, she took out the screwdriver in front of
       the jury, kept it on the table for approximately five minutes in plain view of the
       jury and then just lifted it up and put it on the other side.




            The "May 11 incident" refers to petitioner's conviction in May 2012 for possession of
burglar s tools stemming from an incident in March 2011. Prior to trial, at the request of the
prosecution, the court allowed the People to substitute Luan Zherka (a civilian who personally
saw petitioner inside the basement of 16 East 4l Street) for the superintendent.

            Ultimately, the People did not introduce evidence pertaining to the December 11, 2004
incident.
    Case 7:16-cv-07490-CS-PED Document 29
                                       28 Filed 12/01/20
                                                11/04/20 Page 6 of 33




               THE COURT: Did you do that?

               MS. HOCHHEISER; I was trying to move it so the jury wouldn't see it.


               MS. WASSERMAN: After it had already been laying there for several
       minutes. I didn't know because there was a box on the other side of the desk, if I
       had seen it initially.

               MS. HOCHHEISER: I didn't notice it was there. What I was trying to do
       was, I was trying to move it so the jury wouldn't see it, that's what I was trying to
       do.


               MS. WASSERMAN: It was on the table for several minutes.


               THE COURT; Look, what do you want me to do, Ms. Wasserman?


               MS. WASSERMAN: If you draw attention to it, you make it worse. I
       don t know how you cure something like that and that's the problem.


               MS. HOCHHEISER; Judge, I was trying to move it so the jury would not
       see it, that's what I was trying to do. It was in the basket with the sneakers that I
       took out and I took it out inadvertently. I didn't want the jury to see it so I moved
       it further away from the jury next to something so they would not see it. That's
       what I was trying to do.

               MS. WASSERMAN: I don't know why it's in the courtroom to begin
       with.


               MS. HOCHHEISER: It's in the basket with the other items.

               THE COURT; Look, it's done. You're right, it should not have been in
       the courtroom. It's done. What do you want, at this point? Leave it alone, Ms.
       Wasserman, nothing needs to be done at this point. Let's step back, please.


               MS. WASSERMAN: Can I just - it I think of something that I think will
       be curative, I would like to bring it up at a later date. Thank you.

T.149-51.10


       After the jury was excused for the day (on Friday), the prosecutor asked to make a record


regarding the screwdriver, and stated that it was hidden behind a box and a laptop so the jurors



          Numbers preceded by "T." refer to pages from the trial transcript.

                                                 -6-
      Case 7:16-cv-07490-CS-PED Document 29
                                         28 Filed 12/01/20
                                                  11/04/20 Page 7 of 33




would not be able to see it. T. 167. The prosecutor again explained:


                 What happened was, Judge, all of the evidence which has been in this cart
        since the jump, which is where the police have been keeping it, has been in here
        and I didn't remove the items. They were all together and I didn't think to
       remove it, and that's my bad, but that was inadvertent.
              And when I removed the other items to take out these sneakers, that item
        ended up on my desk here and I was concerned that this jury would see it, so I
        took it from a place that they might be able to see it and 1 moved it to a hiding
        spot behind this box and this computer so they wouldn't be able to see it.


T. 168. Defense counsel stated that they were not accusing the prosecution of bad faith, but the


screwdriver was not completely hidden from the juiy's view. T. 169-70. Defense counsel asked


for some time, until Monday, to make a possible application. T. 169. The prosecutor asked


whether defense counsel could discern, from sitting at defense table, whether the item was a


scrcwdriver. T. 170. Ms. Wasserman replied that she could see the metal part but not the


handle. Id. The court instructed a court officer to sit in the jury box and asked whether he could


see anything; the court officer responded: "No, I can't." T. 170-71. Defense counsel persisted;


the court responded: "Enough, everybody, it's much to do about nothing at this point, really is.


If I am letting the defense think about something, fine, think about it. I still can't see It, but


okay." T. 171.


        When trial resumed on Monday, defense counsel moved for a mistrial on the ground that


the suppressed screwdriver had been inadvertently placed on the corner of the prosecution table,


two or three feet from the jury box rail, in plain view of several jurors. T. 172-74. Defense


counsel stated: "The problem is twofold. The People opened, specifically referred to a


screwdrivcr in possession of Mr. Rembert. There was a timely objection made by defense


counsel during the opening statement which your I-Ionor overruled." T. 173-74. The court


responded: "Right, because it's on the video and the video is not suppressed." T. 174. Defense



                                                   -7-
      Case 7:16-cv-07490-CS-PED Document 29
                                         28 Filed 12/01/20
                                                  11/04/20 Page 8 of 33




counsel argued that a mistrial was warranted because the jury would not be able to render a


verdict solely on the admissible evidence: "Judge, they saw that video. They saw Mr. Rembert


having some contact with that. There was an opening statement referring to a screwdriver and


there it is, they can see it." Id. The court responded: "No, they could see it on the video. They


could see the screwdriver. That's the screwdriver they know about." Id. Defense counsel asked


the court, if it intended to deny the motion for a mistrial, to reconsider its Venfimiglia ruling to


preclude the prosecution "from mentioning a screwdriver" in order to "lessen the prejudicial


impact of what was inadvertently placed in front of [the jury]." T. 175.


       The prosecutor stated that she did not recall where the screwdriver was initially placed,


but she almost immediately" moved it out of the jurors' view. T. 175, She continued:


        [J]ust so the record is clear, the screwctrivcr is in a tube and it also has a lot of
       paper around it so it's not like it's sitting on — like a plain screwdriver was sitting
       on a table. It's in a tube. It has paper around it and there is no indication that
       anybody actually saw it, and if it was on the table where somebody could actually
       see it, it was a moment before I moved it.


T. 176. Defense counsel disagreed with the prosecution as to the length of time the screwdriver


was on the table, but did not dispute that the screwdriver had paper around it and was inside a


tube. T. 178. The court denied defense counsel's motion for a mlstrial. Id


       The prosecution stated that it would not elicit evidence regarding the December 2004


incident, but sought clarification regarding the May 11 incident:


                With regard to the May 11 incident, the People are permitted to inquire
       solely to the extent he is found at 16 East Fourth Street by the super, but we
       discussed it, it's going to actually be the civilian whose name is Luan Zherka. He
       is on the witness list and he is convicted of the burglar's tools. We have the
       certification of conviction and that are found inside his jacket pocket,
                I have the police officer who found the burglar's tools, but just so we are
       clear, the burglar's tools are - this was part of my Ventimiglia application, a flat
       head screwdriver, a phlllips head screwdriver, a crowbar, two small red
       flashlights, three small pocket knives and a bag,so I want the Court to be. clear
      Case 7:16-cv-07490-CS-PED Document 29
                                         28 Filed 12/01/20
                                                  11/04/20 Page 9 of 33




       and we arc all clear, those were the items and those were the burglar's tools, so
       we are all on the same page.


T. 177,184. Defense counsel reiterated their request "to narrow the scope of that ruling to


preclude [the prosecutor] from going into those screwdrivers." T. 185. The court agreed:


"All right. Eliminate the screwdrivers, Ms. Hochheiser. My ruling was burglar's tools.


Eliminate the screwdrivers and you can go into the other tools, okay?" Id.


       Luan Zherka testified about the events underlying petitioner's May 201 1 conviction. T.


186-94, 202-04. On March 22, 2011, Mr. Zherka lived on the ground floor of a multi-resident


apartment building located at 16 East 4 Street, Mount Vemon, New York. T. 188. He shared a


private entrance with his neighbors across the hall. T. 188-89. Only Mr. Zherka, his neighbors,


the superintendent and the landlord had keys to the door of that private entrance. T. 1 89-90.


Around 11:00 p.m., Mr. Zherka heard a noise in the hallway. T. 190-91. He opened his door


and saw petitioner, a stranger, crouched along the side of the wall wearing extremely dark


clothing. T. 191-92. Mr. Zherka asked petitioner who he was, how did get in and what was he


doing; petitioner said he had come to visit Zherka's neighbors and the door was open. T. 202.


Mr. Zherka loudly told petitioner to knock on the neighbors' door; when petitioner did not,


Zherka yelled out several times to his neighbors that someone was in the hallway saying he was


there to visit them, T. 202-03. The neighbors came out and then called the police. T.203.


       Police Officer Derek Williams testified that he responded to the scene, where he met with


two other patrol officers who were already holding petitioner. T. 195-97. Officer Williams took


petitioner into custody and searched him. T. 197. Officer Williams recovered a brown cloth bag


containing a ten-inch crowbar and two flashlights, a black garbage bag and two small pocket


knives. T. 198.



                                                -9-
      Case 7:16-cv-07490-CS-PED Document 29
                                         28 Filed 12/01/20
                                                  11/04/20 Page 10 of 33




         The prosecution, without objection from defense counsel, moved into evidence (and read


for the jury) petitioner's certificate of conviction stemming from the March 22, 2011 incident,


reflecting petitioner's guilty plea to possession of burglar's tools. T. 204. The Court then


addressed the jury:

         All right Jurors, the evidence you just heard, the testimony from Mr, Zherka and
         Officer Williams, that evidence was not offered and must not be considered for
         the purpose of proving that the defendant had a propensity or predisposition to
         commit the crimes charged in this case. It was offered as evidence to negate
         defendant's contention that he did not enter the building in this case with the
         intent to commit a crime, but instead to find a place to sleep.
                If you find the evidence from these witnesses believable, you may
         consider it for that limited purpose and for none other.


T.205.


         Frank Pllumbaj, superintendent at 472 Gramarten Avenue, testified as the sole witness


for the defense. R. 218-41. On the morning of Saturday, November 12, 2011, the porter told


Pllumbaj that the door to elevator room #3 was open. T. 219-20. He went downstairs, saw the


open door to elevator room #3, and went inside to check that everything was secure. T.221.


The day before, he had left about $2»000 worth of tools in a shopping cart in the room; the

shopping cart and all of the tools (which included a circular saw, a hand drill, a torch and a


sawzall) were still there. T. 222-24. He noticed that a piece of red luggage was missing from


the room. T. 223. The luggage had been there for at least five years and, although it was dusty,


it was in pretty fair condition; Mr. Pllumbaj believed it belonged to the previous superintendent.


T. 230-31, 238-39. The locks on the doors to elevator room #3 and the meeting room were


broken; they were in good working order prior to this incident. T. 236-37. Mr. Pllumbaj


replaced both locks with new ones. T. 228.


         Following closing arguments, the court charged the jury. T. 266-96. Toward the



                                                 -10-
      Case 7:16-cv-07490-CS-PED Document 29
                                         28 Filed 12/01/20
                                                  11/04/20 Page 11 of 33




beginning of its instructions, the court reminded the jury: "Where evidence was admitted for a


limited purpose, you must only consider the evidence for that limited purpose." R. 268. Shortly


thereafter, the court reiterated the limiting instruction given during trial:


                There Is evidence that on another occasion the defendant engaged in
        criminal conduct. That evidence was not offered and must not be considered for
       the purpose of proving that the defendant had a propensity or predisposition to
        commit the crimes charged in this case. It was offered as evidence to negate the
        defendant's contention that he did not enter the building with the intent to commit
        a crime, but to find a place to sleep.
               If you find the evidence believable, you may consider it for that limited
        purpose and for none other.


T. 205, 276-77.


        Later that day, on September 12, 2012, the jury returned a verdict finding petitioner


guilty of second degree burglary, petit larceny and fourth degree criminal mischief. On


December 18, 2012, petitioner was sentenced (as a second violent felony offender) to a


determinate prison term often years followed by five years ofpost-release supervision on the


burglary conviction, and two definite one-year terms of incarceration on the petit larceny and


criminal mischief convictions.


D. Direct Appeal


       Petitioner, by and through counsel, timely appealed his conviction to the Appellate


Division, Second Department on the following grounds: (I) petitioner was deprived of a fair trial

because the trial court erroneously admitted proof of his prior conviction for possession of


burglar's tools; and (2) the evidence was legally insufficient to support a conviction on the petit


larceny charge. Exh. 2, at 12-22. On or about February 10, 2015, petitioner submitted a Pro Se


Supplemental Brief to the Second Department (Exh. 4) wherein he argued: (1) he was denied a

fair trial when the prosecutor committed misconduct by placing the screwdriver in "plain view



                                                  -11-
      Case 7:16-cv-07490-CS-PED Document 29
                                         28 Filed 12/01/20
                                                  11/04/20 Page 12 of 33




of the jury and mentioning a screwdriver during opening and closing arguments; and (2) the trial

court erred when it denied defense counsel s request for a mistrial. Exh. 4, at 25-42. By


Decision and Order dated January 21, 2015, the Second Department affirmed petitioner s


conviction. People v. Rembcrt, 124 A.D.3d 805, 1 N.Y,S.3d 367 (2d Dep't 2015). Petitioner, by


and through counsel, timely submitted an application for leave to appeal to the New York Court


of Appeals, wherein he sought review of all of the claims raised in his initial appellate brief and

pro se supplemental brief. Exh. 8. The Court of Appeals denied petitioner leave to appeal on


May 20, 2015. People v. Rembcrt, 25 N.Y.3d 1076, 34 N.E.3d 378, 12 N.Y.S.3d 627 (Table)


(2015).

E. Collateral Proceeding


          On or about September 14, 2015, petitioner filed aNotice of Motion to Vacate the


judgment of conviction pursuant to CPL 440.10, wherein he argued, infer alia, that trial counsel


was ineffective for (1) failing to investigate petitioner's alleged mental health defect and (2)

failing to request that the court order a mental health examination pursuant to CPL 730,30.


Exh.l 1, at 19-26. By Decision and Order dated March 7, 2016, the trial court denied petitioner s


motion. Exh. 15. Petitioner sought leave to appeal (Exh. 15); by Decision and Order dated


August 8, 2016, the Second Department denied petitioner's application. Exh. 17.


F. The Instant Petition


          On or about September 26, 2016, petitioner timely filed the instant Petition for a Writ of

Habeas Corpus (Diet. #1), seeking habeas relief on the following grounds: (1) the trial court

abused it discretion when it allowed proof of petitioner's prior conviction for possession of




            See28U.S.C. § 2244(d)(l).

                                                 -12-
     Case 7:16-cv-07490-CS-PED Document 29
                                        28 Filed 12/01/20
                                                 11/04/20 Page 13 of 33




burglar's tools; (2) trial counsel was ineffective because she failed to investigate petitioner s


alleged mental health issues; (3) the evidence was legally insufficient to support a conviction for


petit larceny; and (4) the trial court erred when it denied defense counsel's request for a mistrial


based upon the prosecutor's misconduct.




                                      III. APPLICABLE LAW

          "Habeas review is an extraordinary remedy." Bpusley v. United States, 523 U.S. 614,


621 (1998) (citing Reed v. Farlev. 512 U.S. 339, 354 (1994)). "The statutory authority of federal

courts to issue habeas corpus relief for persons in state custody is provided by 28 U.S.C. § 2254,


as amended by the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)."

Hamngton v. Richter, 562 U.S. 86, 97 (2011). Before a federal district court may


review the merits of a. state criminal judgment in a habeas corpus action, the court must first


determine whether the petitioner has complied with the procedural requirements set forth in 28


U.S.C. §§ 2244 and 2254, If there has been procedural compliance with these statutes, the court


must then determine the appropriate standard of review applicable to the petitioner s claim(s) in


accordance with § 2254(d). The procedural and substantive standards applicable to habeas


review are summarized below.




          12 By letter dated February 19, 2018 (Dkt. #19), petitioner stated he had filed a writ of
en'or coram nobis and requested a stay of habeas proceedings pending a ruling from the Second
Department. Respondent opposed a stay. Dkt #20. On April 24, 2018,1 denied petitioner's
application for a stay, on the ground that he had failed to demonstrate good cause for his failure
to exhaust his ineffective assistance of appellate counsel claim earlier in the litigation. Dkt. #21.
Petitioner objected to my ruling; on May 10, 2018, Your Honor affirmed my decision. Dkt #22.
By letter dated August 13, 2018, petitioner advised this Court (1) that the Second Department
had denied his motion for a writ of error coram nobis and (2) he had decided not to appeal that
denial.

                                                  -13-
      Case 7:16-cv-07490-CS-PED Document 29
                                         28 Filed 12/01/20
                                                  11/04/20 Page 14 of 33




A. Timeliness


       The AEDPA established a one-year statute of limitations for the filing of a habeas corpus


petition seeking relief from a state court conviction. See 28 U.S.C. § 2244(d)(l). The one-year


limitation period runs from the latest of:


        (A) the date on which the judgment became final by the conclusion of direct review or
the expiration of the time for seeking such review;
            the date on which the impediment to filing an application created by State action in
violation of the Constitution or laws of the United States is removed, if the applicant was
prevented from filing by such State action;
        (C) the date on which the constitutional right asserted was initially recognized by the
Supreme Court, if the right has been newly recognized by the Supreme Court and made
retroactively applicable to cases on collateral review; or
        (D) the date on which the factual predicate of the claim or claims presented could have
been discovered through the exercise of due diligence.


Id.


        The AEDPA's statute of limitations is tolled during the pendency of a properly filed

application for state post-conviction relief, or other collateral review, of a claim raised in the


petition. See id. § 2244(d)(2). The one-year limitation period is also subject to equitable tolling,

which is warranted when a petitioner has shown '"(1) that he has been pursuing his rights


diligently, and (2) that some extraordinary circumstance stood in his way' and prevented timely


filing." HoUand^Honda, 560 U.S. 631, 649 (2010) (quoting Pace v. DiGuslielmo, 544 U.S.


408, 418 (2005)). "The term 'extraordinary' refers not to the uniqueness of a party's


circumstances, but rather to the severity of the obstacle impeding compliance with a limitations


period." Harper v. Ercole, 648 F.3d 132, 137 (2d Cir. 2011). "To secure equitable tolling, it is


not enough for a party to show that he experienced extraordinary circumstances. He must


further demonstrate that those circumstances caused him to miss the original filing deadline.


Id. Additionally, "[c]onsistent with the maxim that equity aids the vigilant, a petitioner seeking


                                                 -14-
     Case 7:16-cv-07490-CS-PED Document 29
                                        28 Filed 12/01/20
                                                 11/04/20 Page 15 of 33




equitable tolling ofAEDPA's limitations period must demonstrate that he acted with reasonable

diligence throughout the period he seeks to toll." IcL at 138 (internal quotation marks and


citations omitted); see also Valverde v. Stinson, 224 F. 3d 129, 134 (2d Cir. 2000) (A petitioner

seeking equitable tolling must "demonstrate a causal relationship between the extraordinary


circumstances on which the claim for equitable tolling rests and the lateness of his filing, a


demonstration that cannot be made if the petitioner, acting with reasonable diligence, could have


filed on time notwithstanding the extraordinary circumstances.").


B. Procedural Default


       Federal habeas corpus review of a state court's denial of a state prisoner's federal


constitutional claim is barred if the state court's decision rests on an independent and adequate


state procedural ground, unless the petitioner can demonstrate cause for the procedural default


and actual prejudice resulting from the alleged constitutional violation, or that he is actually


innocent. See Bousley, 523 U.S. at 622; Colemanv. Thompson, 501 U.S. 722, 750 (1991). See


also Lee_vJKemna, 534 U.S. 362, 375 (2002); Dunham v. Travis, 313 F.3d 724, 729 (2d Cir.


2002). A procedural ground is "independent" if "the last state court rendering a judgment in the


case clearly and expressly states that its judgment rests on a state procedural bar." See Harris,


489 US. at 263 (internal quotation marks omitted). A procedural bar is "adequate" if it is


"based on a rule that is firmly established and regularly followed by the state in question."


Monroe v. Kuhlman, 433 F.3d 236, 241 (2d Cir. 2006) (internal quotation and citation omitted).


       In certain limited circumstances, however, even firmly established and regularly


followed state rules will not foreclose review of a federal claim if the application of the rule in a


particular case is 'exorbitant.'" See Garvey v. Duncan, 485 F.3d 709, 713-14 (2d Cir. 2007)


(citing Lee, 534 U.S. at 376). To this end, the Second Circuit has set forth the following

                                                 -15-
    Case 7:16-cv-07490-CS-PED Document 29
                                       28 Filed 12/01/20
                                                11/04/20 Page 16 of 33




"guideposts" for evaluating the adequacy of the state procedural bar in the context of "the


specific circumstances presented in the case, an inquiry that includes an evaluation of the


asserted state interest in applying the procedural rule in such circumstances :


        (1) whether the alleged procedural violation was actually relied on in the trial
       court, and whether perfect compliance with the state rule would have changed the
       trial court's decision; (2) whether state caselaw indicated that compliance with the
       rule was demanded in the specific circumstances presented; and (3) whether
       petitioner had "substantially complied" with the rule given "the realities of trial,"
       and, therefore, whether demanding perfect compliance with the rule would serve
        a legitimate governmental interest.


Cotto v. Herbert, 331 F.3d 217, 240 (2d Clr. 2003) (quoting Lee, 534 U.S. at 381-85).

C. Exhaustion


       A federal court may not grant habeas relief unless the petitioner has first exhausted his


claims in state court. O'Sullivan v. Boerckel, 526 U.S. 838, 842 (1999); see 28 U.S.C. §


2254(b)(l) ("[a]n application for a writ of habeas coi'pus on behalf of a person in custody

pursuant to the judgment of a State court shall not be granted unless it appears that - (A) the


applicant has exhausted the remedies available in the courts of the State; or (B)(I) there is an

absence of available corrective process; or (ii) circumstances exist that render such process


ineffective to protect the rights of the applicant"); id. § 2254(c) (the petitioner "shall not be

deemed to have exhausted the remedies available in the courts of the State . . . if he has the right


under the law of the State to raise, by any available procedure, the question presented ). The


exhaustion requirement promotes interests in comity and federalism by demanding that state


courts have the first opportunity to decide a petitioner's claims. Rose v. Lundy, 455 U.S. 509,


518-19(1982).

       To exhaust a federal claim, the petitioner must have "fairly presented] his claim in each


appropriate state court (including a state supreme court with powers of discretionary review),

                                                  -16-
      Case 7:16-cv-07490-CS-PED Document 29
                                         28 Filed 12/01/20
                                                  11/04/20 Page 17 of 33




thereby alerting that court to the federal nature of the claim," and thus "giving the State the


opportunity to pass upon and correct alleged violations of its prisoners' federal rights." Baldwin


v. Reese, 541 U.S. 27, 29 (2004) (internal quotation marks and citations omitted). Because


non-constitutional claims are not cogmzable in federal habeas corpus proceedings, a habeas


petition must put state courts on notice that they are to decide federal constitutional claims.


Petrucelli v. Coombe, 735 F.2d 684, 687 f2d Cir. 1984) fcitine Smith v. PhJUips, 455 U.S. 209,

221 (1982)). Such notice requires that the petitioner "apprise the highest state court of both the

factual and legal premises ol the federal claims ultimately asserted in the habeas petition."


Galdamez v. Keane, 394 F.3d 68, 73 (2d Cir. 2005) (internal citation omitted). In doing so, a


petitioner need not cite chapter and verse of the Constitution; there are a number of other ways in


which a petitioner may fairly apprise the state court of the constitutional nature of his claim,


including: "a) reliance on pertinent federal cases employing constitutional analysis, b) reliance


on state cases employing constitutional analysis in like fact situations, c) assertion of the claim in


terms so particular as to call to mind a specific right protected by the Constitution, and d)


allegation of a pattern of facts that is well within the mainstream of constitutional litigation."


Carvajal v. Artus, 633 F.3d 95, 104 (2d Cir. 2011). A habeas petitioner who fails to meet a


state s requirements to exhaust a claim will be barred from asserting that claim in federal court.


Edwards v. Carpenter, 529 U.S. 446, 451 (2000).


        However, "[f]or exhaustion purposes, a federal habeas court need not require that a


federal claim be presented to a state court if it is clear that the state court would hold the claim


procedurally barred." Reyes v. Keane, 118 F.3d 136, 139 (2d Cir. 1997) (internal quotation


omitted). In such a case, a petitioner no longer has 'remedies available in the courts of the


State' within the meaning of 28 U.S.C. § 2254(b)." Grew. Hoke, 933 F.2d 117, 120 (2d Cir.

                                                 -17-
     Case 7:16-cv-07490-CS-PED Document 29
                                        28 Filed 12/01/20
                                                 11/04/20 Page 18 of 33




1991). Such a procedurally barred claim may be deemed exhausted by a federal habeas court.


See, e.g.. Reyes. 11 8 F.3d at 139. However, absent a showing of either "cause for the procedural


default and prejudice attributable thereto," Harris v. Reed, 489 U.S. 255, 262 (1989), or "actual


innocence," Schlup v. Delo, 513 U.S. 298 (1995), the petitioner's claim will remain


unreviewable by a federal court.


D. Standard of Review


       "[l]t is not the province of a federal habeas court to reexamine state-court determinations


on state-law questions. In conducting habeas review, a federal court is limited to deciding


whether a conviction violated the Constitution, laws, or treaties of the United States." Estelle v.


McGuire. 502 U.S. 62, 68 (1991). See 28 U.S.C. § 2254(a). When reviewing petitions filed

subsequent to the AEDPA's effective date, a federal court may not grant habeas relief unless the


petitioner establishes that the state court's decision "was contrary to, or involved an unreasonable


application of, clearly established Federal law, as determined by the Supreme Court of the


United States" or "was based on an unreasonable determination of the facts in light of the


evidence presented in the State court proceeding." 28 U.S.C, § 2254(d)(l), (d)(2). The AEDPA

deferential standard of review will be triggered if the petitioner's claim "was adjudicated on the


merits in State court proceedings." 28 U.S.C. § 2254(/d'): see Bell v. Miller, 500 F.3d 149,154-


55 (2d Cir. 2007). "A state court adjudicates a state prisoner's federal claim on the merits when


it (1) disposes of the claim on the merits, and (2) reduces its disposition to judgment." Jimenez


y^Valker, 458 F.3d 130, 140 (2d Cir. 2006) (quoting Sellan v. Kuhlman, 261 F.3d 303, 312 (2d

Cir. 2001)).

       A state court's decision is "contrary to" clearly established Federal law if (1) "the state


court applies a rule that contradicts the governing law set forth [by the Supreme Court of the

                                                -18-
     Case 7:16-cv-07490-CS-PED Document 29
                                        28 Filed 12/01/20
                                                 11/04/20 Page 19 of 33




United States]" or (2) "the state court confronts a set of facts that are materially indistinguishable


from a decision of [the Supreme Court] and nevertheless arrives at a result different from


[Supreme Court] precedent." Williams v. Taylor, 529 U.S. 362, 405-06 (2000). "Clearly


established Federal law for purposes of § 2254(d)(l) includes only the holdings, as opposed to

the dicta, of [Supreme Court] decisions. And an 'unreasonable application of those holdings


must be objectively unreasonable, not merely wrong; even 'clear error' will not suffice." White


v. Woodall. 134 S. Ct. 1697, 1702 (2014) (internal quotation marks and citations omitted). "The

critical point is that relief is available under § 2254(d)(l)'s unreasonable application clause if,

and only if, it is so obvious that a clearly established rule applies to a given set of facts that there


could be no 'fairminded disagreement' on the question." Id_ at 1706-07 (quoting Harrington,


131 S, Ct, at 786-87) ("As a condition for obtaining habeas corpus from a federal court, a state


prisoner must show that the state court's ruling on the claim being presented in federal court was


so lacking in justification that there was an error well understood and comprehended in existing


law beyond any possibility for fairminded disagreement. ).


        Finally, under the AEDPA, the factual findings of state courts are presumed to be correct.


See 28 U.S.C. §2254fe)fl^ see also Nelson v. Walker. 121 F.3d 828, 833 (2d Cir. 1997). The

petitioner must rebut this presumption by "clear and convincing evidence." 28 U.S.C,


§2254(e)(l). "A statc-court factual determination is not unreasonable merely because the federal


habeas court would have reached a different conclusion in the first instance." Cardoza v. Rock,


731 F.3d 169, 178 (2d Cir. 2013) fquotine Wood v. Alien. 558 U.S. 290, 301 (2010)).

                                           IV. ANALYSIS

A. Prior Conviction


        As his first ground for habeas relief, petitioner argues that the trial court abused it

                                                  -19-
     Case 7:16-cv-07490-CS-PED Document 29
                                        28 Filed 12/01/20
                                                 11/04/20 Page 20 of 33




discretion when it allowed proof of petitioner's previous conviction for possession of burglar's


tools. Petitioner raised this claim on direct appeal; the Second Department denied the claim on


its merits:


               The Supreme Court's Molmeztx ruling (see People v. Molmeux, 168 N.Y.
        264, 61 N.E. 286) constituted a provident exercise of discretion. The evidence
        was admissible to show the defendant's intent to commit the crime of burglary in
        the second degree, and the probative value exceeded the potential for prejudice to
        the defendant. In addition, the Supreme Court's limiting instructions to the jury
        served to alleviate any potential prejudice resulting from the admission of the
        evidence.


People v. Rembert, 124 A,D3d at 805, I N.Y.S.3d at 368 (internal citations omitted). The


Appellate Division's decision represents the last reasoned state court decision to address


petitioner's challenge to admission of evidence of his prior conviction. Accordingly, on habeas


review, I must determine whether the Second Department's decision was contrary to, or an


unreasonable application of, clearly established Supreme Court precedent.


         Erroneous evidentiary rulings do not automatically rise to the level of constitutional


error sufficient to warrant issuance of a writ of habeas corpus. Rather, the writ would issue only


where petitioner can show that the error deprived [him] of a fundamentally fair trial." Taylor v.


Curry, 708 F.2d 886, 891 (2d Cir. 1983). Thus, in order to succeed on his claim, petitioner must


demonstrate: (1) that the trial court's evidentiary ruling was erroneous under state law; and (2)


that the error amounted to the denial of his constitutional right to a fair trial. See DeJesus v.


Superintendent of the Attica Corr. Facility, No. 12 Civ. 3932, 2017 WL 6398338, at ;ii27-28


(S.D.N.Y. Dec. 13, 2017), report and recommendation adopted, 2018 WL 4043144 (S.D.N.Y.




         Respondent acknowledges that petitioner has exhausted all of the claims presented for
habeas review. See Respondent's Memorandum of Law and Exhibits (Dkt. #7) at 5 n.l.

                                                 -20-
      Case 7:16-cv-07490-CS-PED Document 29
                                         28 Filed 12/01/20
                                                  11/04/20 Page 21 of 33




Aug. 7, 2018).14 "This is a heavy burden, for generally, rulings by state trial courts on


evidentiary issues, even if erroneous, do not rise to the level of a constitutional violation."


Delancev v. Lee, No. 15 Civ.891,2019 WL 9051134, at ^\7 (E.D.N.Y. Nov. 4, 2019)


(quotation marks and citation omitted), report cmd recommendation adopted, 2020 WL 3084285


(E.D.N.Y. June 10, 2020).

        Petitioner fails to demonstrate that the trial court's evidentiary ruling was erroneous


under state law. "Under New York law, evidence ofuncharged crimes, prior convictions or bad


acts is admissible to prove a specific crime if it tends to establish motive, intent, absence of


mistake or accident, a common scheme or plan between the commission of two or more crimes,


or the identity of the person charged with the commission of the crime." Lleshi v. LaClair, No.


13 Civ. 5874, 2017 WL 1319798, at *!! (S.D.N.Y. Jan. 26, 2017), report and recommendation


adopted, 2017 WL 1319927 (S.D.N.Y. Apr. 7, 2017). Where "there is a proper nonpropensity


purpose, the decision whether to admit such evidence rests upon the trial court's discretionary


balancing ofprobative value and unfair prejudice." People v. Ramsaran, 154 A.D.3d 1051,


1054, 62 N.Y.SJd 555, 560 (3d Dep't 2017) (quotation marks and citation omitted).

"Moreover, a limiting jury instruction may alleviate any prejudice resulting from the admission


of the evidence." DeJesus, 2017 WL 6398338, at *29 (quotation marks and citation omitted).


Here, as the trial court and the Second Department held, evidence of petitioner s prior conviction




           Petitioner does not challenge the constitutionality of the state evidentiary rule itself.
See Scrimo v. Lee, 935 F,3d 103, 115 (2d Cir. 2019) ("[I]fthe evidentiary ruling was correct
pursuant to a state evidentiary rule, our inquiry is more limited. We consider whether the
evidentiary rule is arbitrary or disproportionate to the purposes it is designed to serve.");
Hawkins v. Costello, 460 F.3d 238, 244 (2d Cir. 2006) (distinguishing between cases where trial
court's erroneous evidentiary ruling deprived petitioner of a fair trial and cases addressing the
constitutionality of the state evidentiary rule).

                                                    -21-
    Case 7:16-cv-07490-CS-PED Document 29
                                       28 Filed 12/01/20
                                                11/04/20 Page 22 of 33




for possession of burglar's tools was admissible to show petitioner's intent to commit the crime


of burglary in the second degree, and the probative value of that evidence exceeded the potential


for prejudice to petitioner. Further, any potential prejudice was ameliorated by the trial court s


limiting instruction, which was twice given to the jury (first, immediately following the disputed

testimony, then repeated during jury instructions). "As the Supreme Court has frequently


observed, the law recognizes a strong presumption that juries follow limiting instructions."


United States v. Snvpe, 441 F.3d 119, 129 (2d Cir. 2006). Thus, the trial court's evidentiary


ruling "presents no cognizable constitutional issue appropriate for federal habeas review."


DeJesus, 2017 WL 6398338, at *3\. See Conrov v. Racette, No. 14 Civ. 5832, 2017 WL


2881137, at *\0 (E.D.N.Y. July 6, 2017) ("The probative value of [the evidence in question]

evidence thus outweighed its potential prejudicial effect and the evidence of petitioner s prior


misconduct was admissible under New York law. As such, petitioner is not entitled to habeas


relief on this ground and the Court need not inquire into whether he was deprived of his right to


a fundamentally fair trial."). Accordingly, I conclude and respectfully recommend that


petitioner's claim based upon an allegedly erroneous evidentiary ruling must be dismissed.


B, Ineffective Assistance of Trial Counsel


       Petitioner argues, as his second claim for habeas relief, that trial counsel was ineffective


because she failed to investigate petitioner's alleged mental health issues, Petitioner presented


this claim in his CPL 440.10 motion; the County Court denied the claim on its merits. Exh. 14,

at 11-16. The County Court's written decision denying the claim on its merits represents the last



          In any event, "[tjhe Supreme Court has not decided whether the admission of 'prior
crimes' evidence would violate due process." Lleshi, 2017 WL 1319798, at i!ill. The state
court's decision was, therefore, neither contrary to or an unreasonable application of clearly
established Supreme Court precedent.

                                                -22-
      Case 7:16-cv-07490-CS-PED Document 29
                                         28 Filed 12/01/20
                                                  11/04/20 Page 23 of 33



reasoned state court decision to address petitioner's ineffective assistance of trial counsel claim.


Accordingly, on habeas review, I must apply the deferential AEDPA review standard in


evaluating petitioner's ineffective assistance claim.


       In his CPL 440.10 motion, petitioner argued that trial counsel was ineffective because


she b^ew petitioner suffered from a variety of severe psychiatric disorders but failed to either (1)


request a competency hearing or (2) introduce evidence of plaintiff s mental illness to undermine


the element of intent.. Exh. 11, at 19-26. In support of his contention, petitioner attached certain


documents related to his mental health history, including discharge summaries, progress notes


and memos from the Department of Veterans Affairs. Exh. 11, Attachment A-1, A-2. Petitioner


also attached a letter from trial counsel (in response to his letter asking why counsel did not


introduce evidence of his mental illness). Exh. 11, Attachment C. In her letter, trial counsel


aclcnowledged that she possessed (at the time of trial) medical records from the Department of


Veterans Affairs indicating that petitioner had previously been diagnosed with PTSD. Id. at 1.


Trial counsel explained why she did not introduce this evidence (or seek a competency hearing):


       I represented you for just over a full year from the time you were arrested to the
       time that you were sentenced after the trial. You and I obviously had many[,]
       many conversations over the course of that year. We discussed everything from
       your personal background to trial strategy on numerous occasions. I always
       found you to be coherent, intelligent and in fact you made several suggestions to
       me throughout the process which I made use of throughout the case .... When
       we discussed the case, I always felt that you understood the nature of the charges.
       This is based on the fact that you were an active participant in discussing our trial
        strategy of trying to get a Petit Larceny or Criminal Mischief 4 and Trespass
       conviction as opposed to the Burglary 2. ...


Id,

       The County Court denied petitioner's 440.10 motion. At the outset, the County Court


found that the records submitted by petitioner "are unreliable, inapplicable to the relevant time



                                                 -23-
      Case 7:16-cv-07490-CS-PED Document 29
                                         28 Filed 12/01/20
                                                  11/04/20 Page 24 of 33




period and support a finding of competence." Exh. 14, at 11. Specifically, the County Court


noted that the medical records were incomplete and reflect treatment which ended over one


month prior to petitioner's arrest. Id. The County Court further held that, even assuming the


relevance of the medical records, they do not support petitioner's contentions and, in fact,


undermine the allegation that he was incompetent to stand trial. Id. at 12-13. The County Court


also held that the Veterans Assessment and VA Rating Decision were of limited evidentiary


value because (1) petitioner did not submit the underlying supportive documentation and (2) the

records were created after petitioner's conviction. IcL at 13. The County Court found, in any


event, that the Veterans Assessment and VA Rating Decision also undermine petitioner's claim


of incompetence. Id. at 13-14. Finally, the County Court (noting defense counsel's letter and


the trial court's multiple interactions with petitioner) held:

        [Bjesides the documents relied on by defendant, the record here contains
       numerous other facts undercutting the assertion that defendant, at the time of trial
        and pretrial proceedings, was suffering from any mental condition that left him
        incapable of understanding or participating in such proceedings. In fact, the
        evidence reflecting defendant's state of mind during the actual period of the
        criminal proceedings undermines the assertion ofincompetency as, during the
       numerous criminal proceedings at which defendant participated, no judge or
        attorney viewed defendant as being at risk of being incapable of participating in
       the proceedings.

Id. at 14-15. Accordingly the County Court denied petitioner's ineffective assistance of counsel


claim, noting further that "nothing in the record casts doubt upon the apparent effectiveness of


counsel who won the suppression of evidence, and undlsputedly defended defendant vigorously


throughout the proceedings." Id. at 16.

        On habeas review, in order to establish his claim of ineffective assistance of trial counsel,


petitioner must demonstrate (1) that his attorney's performance "fell below an objective standard


of reasonableness" and (2) that there is a "reasonable probability" that, but for counsel's error,

                                                  -24-
      Case 7:16-cv-07490-CS-PED Document 29
                                         28 Filed 12/01/20
                                                  11/04/20 Page 25 of 33




"the result of the proceeding would have been different." Strickland v. Washington, 466 U.S.


668, 694 (1984). "The Strickkmd standard is rigorous, and the great majority of habeas petitions

that allege constitutionally ineffective counsel founder on that standard." Lindstadt v. Keane,


239 F.3d 191, 199 (2d Cir. 2001). A petitioner who seeks habeas review of ineffective

assistance of counsel claims must overcome a "doubly deferential" standard of review. Knowles


v. Mirzavance, 556 US. 111, 123 (2009). In other words, <([w]hen [AEDPA] applies, the

question is not whether counsel's actions were reasonable. The question is whether there is any


reasonable argument that counsel satisfied Striddand's deferential standard. Harrington, 562


U.S.at 105.


       In considering whether counsel's performance was deficient under Sfnckland's first


prong, decisions by trial counsel that "fall squarely within the ambit of trial strategy,... if


reasonably made," cannot give rise to a claim ofineffectiveness. United States v. Nersesian, 824


F.2d 1294, 1321 (2d Cir. 1987). Moreover, "counsel is strongly presumed to have rendered


adequate assistance and made all significant decisions in the exercise of reasonable professional


judgment." Greinerv. Wells, 417 R3d 305, 319 (2d Cir. 2005) (quoting SMckland, 466 U.S. at

690). The second prong focuses on prejudice to the petitioner. A habeas petitioner bears the


burden of establishing both deficient performance and prejudice. See Greincr, 417 F.3d at 319.


Thus, "there is no reason for a court deciding an ineffective assistance claim ... to address both


components of the inquiry if the defendant makes an insufficient showing on one. Strickland,


466 U.S. at 697.

       Here, under the deferential AEDPA standard of review, there is indeed a reasonable


argument that trial counsel was not ineffective. The County Court found that the medical


records and documents submitted by petitioner were incomplete, inapplicable to the relevant

                                                 -25-
      Case 7:16-cv-07490-CS-PED Document 29
                                         28 Filed 12/01/20
                                                  11/04/20 Page 26 of 33




time period and undermine his claim of incompetence. Petitioner has not proffered "clear and


convincing evidence" to rebut these factual findings and, therefore, they are entitled to a


presumption of correctness. See 28 U.S.C. §2254(e)(l). These findings, coupled with defense


counsel's letter, provide a sound basis for the County Court's rejection of petitioner s claim.


Further, although petitioner emphasizes trial counsel's failure to introduce his mental health


history to undercut the element of intent, petitioner does not point to anything in the medical


records which would allegedly cast doubt upon his ability to formulate the requisite intent. More


to the point, despite plaintiffs history of mental illness, it was not unreasonable for trial counsel


to proceed with her chosen defenses: (1) that petitioner, who was homeless, entered the building


with the intent only to find a place to sleep; and (2) that the suitcase was abandoned. At bottom,


petitioner fails to demonstrate that trial counsel's performance fell below an objective standard


of reasonableness. Accordingly, I conclude and respectfully recommend that petitioner s


ineffective assistance of trial counsel claim must be denied.


C. Insufficient Evidence


       In ground three of the instant habeas petition, petitioner asserts that the evidence was


legally insufficient to support a conviction for petit larceny. He presented this argument to the


Second Department on direct appeal; the Second Department rejected the claim on procedural


grounds and, alternatively, on its merits:

               The defendant's contention that the evidence was legally insufficient to
        support his conviction of petit larceny is unpreserved for appellate review {see
       CPL 470.05 [2]; . . .). In any event, viewing the evidence in the light most
       favorable to the prosecution (See People v, Conles, 60 N.Y.2d 620, 467 N.Y.S.2d
       349, 454 N.E.2d 932), we find that it was legally sufficient to establish the
       defendant's guilt of petit larceny beyond a reasonable doubt.


People v. Rcmbert, 124 A.D.3d at 805, 1 N.Y.S.3d at 367-68 (internal citations omitted).



                                                 -26-
      Case 7:16-cv-07490-CS-PED Document 29
                                         28 Filed 12/01/20
                                                  11/04/20 Page 27 of 33




       New York's contemporaneous objection rule (codified at section 470.05(2) of New


York's Criminal Procedure Law) "provides that, with a few exceptions not applicable here. New


York appellate courts will review only those errors of law that are presented at a time and in a


manner that reasonably prompted a judge to correct them during criminal proceedings." Downs


v. Lape. 657 F.3d 97, 103 (2d Cir. 2011). "Under New York law, If a defendant presents


evidence after the trial court has denied his motion to dismiss for insufficient evidence following


the close of the People's case, he may not later present a legal sufficiency argument unless he


renewed his motion at the close of all the evidence." Newman v. Lempke. No. 13 Civ. 531,


2016 WL 5478512, at *7 (W.D.N.Y. Aug. 9, 2016) fciting People v, Hines. 97N.Y.2d 56, 61


(2001), report cmd recommendafion adopted, 2016 WL 5468062 (W.D.N.Y. Sept. 29, 2016).16


       The record here reveals that, at the close of the prosecution's case, defense counsel


moved to dismiss the petit larceny count, on the ground that the prosecution failed to prove that


the suitcase was "owned" and, therefore, that petitioner did not have permission to take it. T.


206. After the trial court denied defendant's motion, defense counsel elicited testimony from


Frank Pllumbaj in an effort to establish, infer alia, that the suitcase had been abandoned. At the


close of the evidence, however, defense counsel failed to renew its motion to dismiss the petit


larceny count and, thus, failed to preserve petitioner's insufficient evidence claim. On direct


appeal, although the Second Department rejected petitioner's insufficient evidence claim on its


merits, it also explicitly invoked an "independent" state procedural ground (New York s



        16 Although the New York Court of Appeals has not overruled Hmes, in People v. Finch,
23 N.Y.3d 408, 15 N.E.3d 307, 991 N.Y.S.2d 552 (2014), "the Court of Appeals has vitiatedthe
rationale of limes, at least in the case where the specific ground raised in an earlier motion has
been decided and nothing new has come out in the defendant's case which would implicate the
propriety of the prior ruling, thereby rendering any further motion unnecessary." People v.
Ganz, 50 Misc. 3d 79, 83, 24 N.Y.S.3d 486, 489 (N.Y. App. Term. 2015).

                                                -27-
     Case 7:16-cv-07490-CS-PED Document 29
                                        28 Filed 12/01/20
                                                 11/04/20 Page 28 of 33




contemporaneous objection rule) as a basis for its decision. Where a state court has expressly


relied on a procedural default, federal habeas review is foreclosed even if the state court also


addressed the merits of the federal claim. See Green v. Travis, 414 F.3d 288, 294 (2d Cir. 2005)


(federal habeas review barred where state court held claim "not preserved for appellate review"


but then ruled on the merits of the claim "in any event").


       The Second Circuit has consistently recognized New York's contemporaneous objection


rule as an independent and adequate state procedural rule barring habeas review. See, c.g.,


Whitlev v. Ercole, 642 F.3d 278, 292 (2d Cir. 2011): Downs. 657 F.3d at 104^ Garvev, 485 F.3d


at 720; Garcia v. Lewis, 188 F.3d 71, 79 (2d Cir. 1999) (federal courts "have observed and


deferred to New York s consistent application of its contemporaneous objection rules ).


Further, the Appellate Division's application ofCPL 470.05(2) in this case was not exorbitant.


As to the first Cotto consideration, it is "meaningless to ask whether the alleged procedural


violation was actually relied on in the trial court-the violation only first occurred when


defendant raised an argument on appeal that he had not raised earlier." See Garvey, 485 F.3d at


719. Indeed, perfect compliance with CPL 470.05 would have given the trial court an


opportunity to address head-on the issues petitioner now raises. The second Cofto consideration


clearly weighs against petitioner because, as discussed above, New York case law requires


compliance with the contemporaneous objection rule under the specific circumstances presented


here. The third Cotto consideration similarly disfavors petitioner because, just as in Garvey,


petitioner did not simply violate the "formal requirements" ofCPL 470.05(2), but rather "the


very essence" of the rule. See id. at 720. Moreover, petitioner's compliance would have served


a legitimate purpose in that "[a]t a bare minimum, the trial court could have developed a factual


record supporting its decision[s] that could then properly be reviewed on appeal." See Whitley,

                                                -28-
      Case 7:16-cv-07490-CS-PED Document 29
                                         28 Filed 12/01/20
                                                  11/04/20 Page 29 of 33




642 F.3d at 290.

       Because there is an adequate and independent finding by the Appellate Division that


petitioner procedurally defaulted on the insufficient evidence claim he now asserts as grounds


for habeas relief, petitioner must demonstrate in his habeas petition "cause for the default and


actual prejudice as a result of the alleged violation of federal law, or demonstrate that failure to


consider the claims will result in a fundamental miscarriage of justice." See Coleman, 501 US.


at 750; Acosta v. Ailuz, 575 F.3d 177, 184 (2d Cir. 2009). Petitioner, however, has made no


attempt to show cause or prejudice, and there is no indication that this Court's failure to address


the merits of the unpreserved claims would result in a fundamental miscarriage of justice.


Accordingly, I conclude, and respectfully recommend, that petitioner's procedural default bars


federal habeas review of his insufficient evidence claim.


D. Denial ofMistrial on Ground of Prosecutorial Misconduct


        As his fourth (and final) ground for habeas relief, petitioner argues that the trial court


erred when it denied defense counsel's request for a mistrial based upon the prosecutor s


misconduct. Specifically, petitioner asserts that a mistrial was warranted because the prosecutor


disregarded the court's suppression ruling and (a) mentioned the screwdriver in her opening


statement and closing argument and (b) intentionally and/or knowingly displayed the

screwdriver in plain view of the jury. Petitioner raised this claim on direct appeal; the Second


Department denied the claim on its merit, holding that the trial court "providently exercised its


discretion in denying [petitioner's] motion for a mistrial, which was based on certain conduct by


the prosecutor." People v. Rembert, 124 A.D.3d at 805-06, 1 N.Y.S.3d at 367-68 (citations



          Dismissal of a claim for habeas relief on the ground of procedural default amounts to
"a disposition of the habeas claim on the merits." See Carvajal, 633 F.3d at 104.

                                                 -29-
      Case 7:16-cv-07490-CS-PED Document 29
                                         28 Filed 12/01/20
                                                  11/04/20 Page 30 of 33




omitted). Because the Appellate Division's written decision represents the last-reasoned state


court decision to address petitioner's prosecutorial misconduct claim, I must review that claim in


accordance with the deferential AEDPA review standard.


       Petitioner's fourth claim is a hybrid of two arguments: (1) failure to grant a mistrial; in


the face of (2) alleged prosecutorial misconduct. With respect to habeas review ofprosecutorial


misconduct claims, the Second Circuit has set forth the following "clearly established


governing law:


       First, on federal habeas review, the relevant standard is " 'the narrow one of due
       process, and not the broad exercise of supervisory power.' " Darden [v.
       Wcnmvnghfj, 477 U.S. [168J 180, 106 S.Ct 2464 (quoting [Domwlly v.J
       DeChristoforo, 416 U.S. [637J 642, 94 S.Ct. 1868). Thus, while the State has a
       "duty to refrain from improper methods calculated to produce a wrongful
       conviction," Berger [v. Umted States] \ 295 U.S. [78,] 88, 55 S.Ct. 629, such
       methods will warrant habeas relief only if they " 'so infected the trial with
       unfairness as to make the resulting conviction a denial of due process,' " Darken,
       477 U.S. at 180 (quoting DeChristofbro, 416 U.S. at 643, 94 S.Ct. 1868). The
       habeas court must consider the record as a whole when making this
       determination, because even a prosecutoi s inappropriate or erroneous comments
       or conduct may not be sufficient to undermine the fairness of the proceedings
       when viewed in context. See [United States v.J Yoimg, 470 U.S. [1,] 16-17, 105
       S.Ct. 1038; Darden, 477 U.S. at 182,106 S.Ct. 2464 (applying Yoimg ); see also
       DeChristoforo, 416 U.S. at 647-48, 94 S.Ct. 1868 (distinguishing between
       "ordinary trial error of a prosecutor" and the type of "egregious misconduct. . .
       [that] amount[s] to the denial of constitutional due process ). When reviewing
       such claims under the "unreasonable application prong" of § 2254(d)(l), the
       habeas court must keep in mind that this standard is a "very general one that
       affords courts "leeway in reaching outcomes in case-by-case determinations.
        [Parker v.J Matthews, 132 S.Ct. [2148], 2155 [2012] (quotation marks and
       ellipses omitted).


Jackson v. Conway, 763 F.3d 115, 146 (2d Cir. 2014). "There is a similarly high bar to relief


when a habeas petitioner is challenging the denial of a motion for mistrial. On habeas review,


the petitioner must show that the denial of a motion for a mistrial deprived him of a


fundamentally fair trial." Williams v. Lee, No. 14 Civ. 2981, 2017 WL 4685273, at *14



                                                -30-
      Case 7:16-cv-07490-CS-PED Document 29
                                         28 Filed 12/01/20
                                                  11/04/20 Page 31 of 33




(S.D.N.Y. Aug. 8» 2017) (quotation marks and citation omitted), report and recommendation


adopted, 2017 WL 4685105 (S.D.N.Y. Oct. 17, 2017).

        Petitioner fails to satisfy this high burden. First, evidence at trial included video


surveillance footage; during opening and closing statements, the prosecutor argued that the video


depicted petitioner holding a screwdriver. Thus, the prosecutor's statements amounted to fair


comment on the evidence. Second, defense counsel argued that the prosecutor inadvertently


placed the screwdriver on the table, rather than intentionally or in bad faith. T. 169-70, 172-74.


Third, petitioner fails to demonstrate that the jury actually saw a screwdriver on the table. The


prosecutor asked whether defense counsel could discern, from sitting at defense table, whether


the item was a screwdriver. T. 170. Ms Wasserman replied that she could see the metal part but


not the handle. Id. The court instructed a court officer to sit in the jury box and asked whether


he could see anything; the court officer responded: "No, I can't." T. 170-71. Defense counsel


did not dispute that the screwdriver had paper around it and was inside a tube. T. 178. Finally,


after denying defense counsel's motion for a mistrial, the trial court revisited its


Molinezsx/Ventimiglia ruling and precluded the prosecution from eliciting any evidence that

screwdrivers were recovered from petitioner's person during the May 201 1 incident. T. 185.


At bottom, while the prosecutor's inadvertent placement of the screwdriver on the table was


error, it did not rise to the level of "egregious misconduct" amounting to a denial of due process


or rendering the trial fundamentally unfair. Further, under the totality of the circumstances, the


trial court's refusal to grant a mistrial did not deprive petitioner of his right to a fair trial.


Accordingly, I conclude and respectfully recommend that petitioner's fourth claim is meritless


and must be dismissed.




                                                   -31-
      Case 7:16-cv-07490-CS-PED Document 29
                                         28 Filed 12/01/20
                                                  11/04/20 Page 32 of 33




                                         V. CONCLUSION

        For the reasons set forth above, I conclude - and respectfully recommend that Your


Honor should conclude - that the instant petition for a writ of habeas corpus should be denied in


its entirety. Further, because reasonable jurists would not find it debatable that petitioner has


failed to demonstrate by a substantial showing that he was denied a constitutional right, I

recommend that no certificate of appealability be issued. See 28 U.S.C. § 2253©; Slack v.


McDaniel, 529 U.S. 473, 483-84 (2000).




Dated: November T", 2020
         White Plains, New York



                                                                                    MJ.




                                              NOTICE

        Pursuant to 28 U.S.C. § 636(b)(l)(c), Rule 72(b) of the Federal Rules of Civil Procedure

and Rule 8(b) of the Rules Governing Section 2254 Cases in the United States District Courts,

the parties shall have fourteen (14) days from service of this Report and Recommendation to


serve and file written objections. If copies of this Report and Recommendation are served upon


the parties by mail, the parties shall have an additional three (3) days, or a total of seventeen (17)

days, from service of this Report and Recommendation to serve and file written objections. Fed.


R. Civ. P. 6(d). See also Fed. R, Civ. P. 6(a), Such objections, if any, along with any responses

to the objections, shall be filed with the Clerk of the Court with extra copies delivered to the

chambers of the Hon. Cathy Seibel, at the Hon. Charles L. Brieant, Ji\ Federal Building and

                                                 -32-
      Case 7:16-cv-07490-CS-PED Document 29
                                         28 Filed 12/01/20
                                                  11/04/20 Page 33 of 33




United States Courthouse, 300 Quarropas Street, White Plains, New York 10601,and to the


chambers of the undersigned at the same address,


       Failure to file timely objections to this Report and Recommendation will preclude later


appellate review of any order of judgment that will be entered. See Caidor v. Onondaga County,


517 F.3d 601, 604 (2d Cir. 2008).

       Requests for extensions of time to file objections must be made to Judge Seibel.




A copy of this Report and Recommendation has been mailed to:


Paul Rembert
26 Yonkers Avenue #3L
Yonkers,NY 10703




                                              -33-
